Citation Nr: 9933885	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-17 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating on appeal from an 
initial grant of service connection for duodenal ulcers.

2.  Entitlement to an increased (compensable) rating on 
appeal from an initial grant of service connection for the 
residuals of the excision of a right sciatic nerve 
neurilemmoma.

3.  Service connection for a left knee disability.

4.  Service connection for vision loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1996.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of a rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO granted service 
connection for duodenal ulcer and excision of right sciatic 
nerve neurilemmoma, and denied service connection for a left 
knee disability and for loss of vision.  In this decision, 
the Board has recharacterized the issues on appeal concerning 
the ratings assigned to the service-connected disabilities in 
order to comply with the opinion of the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected duodenal ulcer is 
manifested by a constant burning sensation with occasional 
nausea, vomiting episodes at least 3-4 times per year, and 
objective evidence of an active duodenal bulbar ulcer with 
inflammatory changes of the stomach and duodenum. 

3.  The veteran's service connected residuals of the excision 
of right sciatic nerve neurilemmoma is manifested by periodic 
tingling sensation radiating down the right leg that causes a 
burning sensation in his toes.

4.  During his June 1999 hearing, prior to the promulgation 
of a decision in the appeal, the veteran notified the Board 
that he wished to withdraw his appeal of service connection 
claims for a left knee disability and for loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating of 20 
percent, and no higher, for service connected duodenal ulcers 
have been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7305 (1999).

2.  The criteria for assignment of a compensable disability 
rating for service connected residuals of the excision of 
right sciatic nerve neurilemmoma have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Codes 8599-8520 (1999).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issues of entitlement to service 
connection for a left knee disability and for loss of vision 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	II.  Increased rating claims	

The veteran has presented well grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist the claimant, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  
The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

	a.  Duodenal ulcer claim

In considering the severity of the veteran's ulcer 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  In 
a February 1997 rating decision, the RO granted service 
connection for duodenal ulcer with a 10 percent rating 
effective February 1, 1996, the date following service 
discharge.  The veteran's service medical records reveal that 
he was diagnosed with a duodenal ulcer in April 1978 after 
complaints of dry heaves and persistent epigastric pain.  
Follow-on inservice treatment revealed intermittent nausea 
and vomiting with midepigastric pain.  A December 1996 VA 
examination revealed that the veteran takes medication for 
flare-ups of his stomach condition.  An upper 
gastrointestinal series examination showed an active bulbar 
ulcer with inflammatory changes of the stomach and duodenum.   

The veteran disagrees with the 10 percent rating for duodenal 
ulcers, contending that the evidence supports a higher 
rating.  After reviewing the record, the Board finds that the 
evidence is against an increased rating for the veteran's 
duodenal ulcer.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999).

The veteran's service-connected stomach disability was rated 
under Diagnostic Code (DC) 7305, for duodenal ulcer.  A 60 
percent rating is assigned for severe duodenal ulcers, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent rating is warranted for moderate duodenal 
ulcers; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild duodenal ulcers with recurring systems 
once or twice yearly.  

The Board finds that the veteran's ulcer condition warrants 
an increased rating to 20 percent.  The veteran described 
during his June 1999 Board hearing that he has ulcer symptoms 
daily that require him to have stomach medication with him 
constantly.  He also testified that his symptoms are best 
described as a burning sensation with occasional nausea, 
which leads to vomiting episodes at least 3-4 times per year.  
When his ulcer condition worsens, he has to lay down and 
drink water for relief.  He further stated that he has missed 
5 days of school as a teacher recently due to his ulcer.  In 
contrast, at the December 1996 VA general medical 
examination, the veteran reported that he had had problems 
with a duodenal ulcer in 1986 and 1987, and would 
occasionally take Maalox or Tagamet if he had a flare-up of 
his indigestion.  An upper gastrointestinal series in 
conjunction with this examination was interpreted as showing 
an active duodenal bulb ulcer and inflammatory changes of the 
stomach and duodenum.  

The Board considers these ulcer manifestations more 
indicative of moderate symptoms than mild symptoms.  The 
medical evidence submitted by the veteran during his Board 
hearing reveals that he has a mildly deformed duodenal bulb, 
with some prominence of the gastric rugal folds but no 
definite ulcer crater.  A July 1999 report of operation 
revealed a diagnosis of gastritis, duodenitis and possible 
gastroesophageal reflux disease.  This evidence is further 
support for the finding of a moderate ulcer condition.  
Although the veteran describes occasional severe ulcer 
symptoms, the evidence has not shown that these flare-ups are 
so severe as to incapacitate him for 10 or more days at a 
time, as is required for a 40 percent rating.  Furthermore, 
the record does not show evidence of the veteran suffering 
from anemia or weight loss due to his ulcers.  Therefore, the 
Board finds that the evidence justifies an increased rating, 
but only to 20 percent for this duodenal ulcer condition. 

	b.  Residuals of sciatic nerve neurilemmoma excision

In considering the severity of the veteran's residuals of the 
excision of right sciatic nerve neurilemmoma, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In the same February 1997 
rating decision, the RO granted service connection for 
excision, right sciatic nerve neurilemmoma, with a 
noncompensable rating effective from February 1, 1996.  The 
service medical records show that the veteran was 
hospitalized from September to November of 1991 for a right 
greater sciatic notch soft tissue mass, after a 3 year 
history of right leg pain that was increasing in severity.  
The mass was diagnosed as a benign nerve sheath tumor, and 
the discharge diagnosis was neurilemmoma right sciatic nerve.  
The December 1996 VA examination noted a complaint of 
occasional pain that radiates down the right leg to the foot, 
but did not note any clinical neurological deficit.  The 
report also states that the veteran takes no medication for 
this condition, although subsequent statements from the 
veteran refute that information.   

The veteran disagrees with the noncompensable rating for 
residuals of the excision of right sciatic nerve 
neurilemmoma, contending that the evidence supports a higher 
rating.  After reviewing the record, the Board finds that the 
evidence is against an increased rating for the veteran's 
sciatic nerve condition.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).

The veteran's service-connected sciatic nerve condition was 
rated under DC 8599-8520.  The 8599 code signifies that the 
veteran's residuals of the excision of a right sciatic nerve 
neurilemmoma is not specifically rated under diseases of the 
peripheral nerves in the Schedule, but is rated by analogy to 
sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. 
§§ 4.20, 4.27 (1999).  Under DC 8520, an 80 percent rating is 
warranted for complete paralysis of the sciatic nerve, as 
evidenced by the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  A 60 percent rating is warranted for 
incomplete paralysis of the sciatic nerve that is severe, 
with marked muscular atrophy.  A 40 percent rating is 
warranted for incomplete paralysis of the sciatic nerve that 
is moderately severe; with a 20 percent warranted for a 
moderate condition and 10 percent for mild condition.     

The Board finds that the evidence does not support a 
compensable rating for the veteran's postoperative sciatic 
nerve neurilemmoma condition.  The most recent relevant 
examination records, from the University of Florida Health 
Science Center dated in September 1998, which were submitted 
by the veteran during his Board hearing, reveal that the 
veteran now reports occasional shock-like sensations in his 
right foot, but cannot describe whether this condition 
emanates from radiating discomfort down the right leg, or 
whether it just occurs distally in the foot.  The examiner 
did not find any provoking or aggravating factors such as 
bending, walking or stooping.  The veteran does not have any 
persistent areas of numbness or tingling in the leg and 
denies any leg weakness.  A sensory examination of the right 
leg was entirely normal, with no sensory loss conforming to a 
sciatic, tibial or peroneal nerve distribution.  Gait was 
normal and straight leg raising was normal to 90 degrees.  
The right gastrocnemius and tibialis anterior muscles were 
normal in electromyographic (EMG) studies.  Overall, the 
nerve conduction studies and needle EMG examination of the 
right sciatic nerve and its branches was completely normal, 
with no evidence of ongoing neurogenic dysfunction involving 
the right leg.   

While the Board acknowledges the veteran's description during 
his Board hearing of his occasional problems with his right 
leg during extended periods of driving or during running, the 
Board is swayed by the detailed EMG and nerve conduction 
studies from the University of Florida Health Science Center 
that conclude that the veteran does not have a current 
neurogenic dysfunction involving the right leg.  This is also 
consistent with the report of the December 1996 general 
medical examination, which also did not note any clinical 
abnormality concerning this disability.  The preponderance of 
the evidence is against the granting of a compensable rating 
for the residuals of an excision of a right sciatic nerve 
neurilemmoma. 

	II.  Extraschedular analysis

The assignment of a 20 percent disability rating for duodenal 
ulcer and noncompensable rating for residuals of neurilemmoma 
excision according to the Schedule does not preclude the 
Board from granting a higher rating for either of these 
disabilities.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A disability rating up to 60 percent 
exists in the Schedule for greater disability from a duodenal 
ulcer or residuals from a sciatic nerve neurilemmoma.  The 
record does not establish a basis to support the assignment 
of higher rating for either disability under the Schedule, as 
discussed above.  Additionally, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
record does not show that the veteran has required frequent 
hospitalization for his service-connected stomach disability 
or residuals of neurilemmoma excision.  Nor does the record 
show that his stomach condition or excision condition has 
markedly interfered with his employment.  The Board notes 
that the record indicates that the veteran continues to work, 
albeit with some difficulties, despite his ulcer and excision 
conditions.  For the reasons noted above, the Board concludes 
that the impairment resulting from the service-connected 
stomach disability and the postoperative neurilemmoma 
excision is adequately compensated by the schedular rating 
now assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.

	III.  Withdrawal of issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  At his hearing 
before the undersigned member of the Board in June 1999, the 
veteran withdrew his appeal concerning service connection for 
a left knee disability and for vision loss.  The appellant 
has withdrawn his appeal as to these two issues and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

Entitlement to an increased rating for duodenal ulcers is 
denied.  Entitlement to an increased (compensable) rating for 
the residuals of the excision of a right sciatic nerve 
neurilemmoma is denied.  The appeal of the claim for service 
connection for a left knee disability is dismissed.  The 
appeal of the claim for service connection for vision loss is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

